United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-3960
                                   ___________

Greg Alan Cannon, on behalf of itself      *
and all others similarly situated,         *
                                           *
               Appellee,                   *
                                           *
        v.                                 *
                                           *
Garland County, Arkansas, on behalf        *
of itself and all others similarly         *
situated; Larry Selig, Garland County      *
Sheriff, on behalf of himself and all      * Appeal from the United States
others similarly situated; Roy L.          * District Court for the
Elliott, Lt. (#138) on behalf of himself * Western District of Arkansas.
and all others similarly situated; D.      *
Breizledine, on behalf of himself and      *       [UNPUBLISHED]
all others similarly situated;             *
                                           *
               Defendants,                 *
                                           *
State of Arkansas, Winston Bryant,         *
                                           *
               Intervenor below -          *
               Appellant.                  *
                                      ___________

                         Submitted: February 27, 1998
                             Filed: April 15, 1998
                                 ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
PER CURIAM.

       The State of Arkansas appeals the District Court’s ruling that the provisions of
Ark. Code Ann. §§ 20-47-201 et seq. (Michie 1991), which set forth the time frames
for filing involuntary civil commitment petitions and for holding hearings, are
unconstitutional as they do not afford minimum due process to detainees. Because we
conclude that Greg Alan Cannon lacked standing to bring a facial constitutional
challenge to these statutes, we vacate the District Court’s judgment insofar as it holds
these statutes facially unconstitutional, and remand with instructions that the District
Court dismiss the case for want of jurisdiction.

       On Saturday, May 14, 1994, Garland County sheriff’s deputies arrested Cannon,
who had been firing his gun inside his mobile home, drinking heavily, and insisting he
wanted to kill his estranged girlfriend and himself. The deputies decided to seek help
for Cannon by committing him to a mental health treatment facility. They arrived at a
detention center around 2:19 a.m. on Saturday, and a deputy then prepared a petition
for Cannon’s involuntary commitment. At 9:30 a.m., a mental health care professional
evaluated Cannon and concluded he should remain in custody. The petition concerning
Cannon was processed with the probate court on Monday morning, May 16. The
probate court ordered that Cannon be evaluated again, and after this evaluation
concluded that he should not be involuntarily committed. Cannon was released at 1:00
p.m. on Monday, approximately fifty-nine hours after he had been originally detained.

      Cannon filed a complaint under 42 U.S.C. § 1983 (1994) against Garland County,
Arkansas, the sheriff of that county, and a sheriff’s deputy; Cannon unsuccessfully
sought class certification. He claimed that he had been detained unconstitutionally for
longer than forty-eight hours, and that Ark. Code Ann. § 20-47-210(a) is
unconstitutional on its face, violating the Fourth and Fourteenth Amendments, because
it permits a person to be detained for more than forty-eight hours before a



                                          -2-
probable cause hearing is held. He requested declaratory and injunctive relief and
damages.

       Following a bench trial, the District Court determined that Cannon’s due process
rights had not been violated, and that as a matter of law his complaint against
defendants lacked merit. The Court further concluded, however, to the extent the
Arkansas statutes conflict with Wessel v. Pryor, 461 F.Supp. 1144 (E.D. Ark. 1978),
the statutes are unconstitutional on their face. In Wessel, an Arkansas District Court
approved procedures for involuntarily committing a person to an institution, which were
to remain in effect “only until the effective date of legislation” addressing the subject.1
See id. at 1145-46. Here, the District Court examined Wessel, found that the Arkansas
statutes fail to afford minimum due process, and ordered that Wessel be “reaffirmed
with the effect that the requirements laid down therein as the minimum necessary for the
due process in involuntary civil commitment proceedings shall still be such until the
Arkansas Legislature shall act.” The State intervened, and on appeal challenges the
District Court’s decision that the statutes are unconstitutional on their face.

       In every case before a federal court, standing is a threshold question, and
appellate courts have the duty to scrutinize cases for jurisdictional defects. See United
States v. Hays, 515 U.S. 737, 742 (1995). To invoke federal jurisdiction, a party must


      1
         According to Wessel, when an allegedly mentally ill person is involuntarily
confined under emergency circumstances, an initial petition for confinement must be
filed within twenty-four hours following detention--excluding weekends and holidays--
and the detainee must be afforded an initial appearance in court within twenty-four
hours of the petition’s filing and a probable cause hearing within seventy-two hours of
the initial appearance. Wessel, 416 F. Supp. at 1147. In 1979, relevant legislation was
passed in Arkansas, and we note that under Ark. Code Ann. § 20-47-210(a)(1), a
petition must be filed within seventy-two hours--excluding weekends and holidays--
after a person is detained, and a hearing must be held within three days--excluding
weekends and holidays--of the petition’s filing.

                                           -3-
allege an actual case or controversy, demonstrating "a personal stake in the outcome"
and showing he or she sustained or was “immediately in danger of sustaining some
direct injury.” City of Los Angeles v. Lyons, 461 U.S. 95, 101-02 (1983) (quoting prior
cases). The alleged injury must be “distinct and palpable,” and likely to be redressed
by a favorable decision. Valley Forge Christian College v. Americans United for
Separation of Church and State, Inc., 454 U.S. 464, 475 (1982) (internal quotation
marks omitted); see also Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289,
298 (1979) (noting no case or controversy exists when allegedly unconstitutional
situation is “hypothetical or abstract”; plaintiff must show "a realistic danger of
sustaining a direct injury as a result of the statute’s operation or enforcement").

       Although Cannon clearly had standing to bring an “as applied” challenge to the
Arkansas statutes at issue, we conclude he lacked standing to assert a facial
constitutional challenge. We do not believe Cannon’s facial challenge presented a case
or controversy, as he failed to meet his burden of showing an actual or threatened injury
that would likely be redressed by a favorable decision. See Lyons, 461 U.S. at 105-06
(concluding, although police officers applied “chokehold” to Lyons, he lacked standing
to seek declaratory judgment or injunction barring police use of chokeholds; Lyons may
have damages claim, but such does not establish real and immediate threat that he would
again be stopped by officer who would illegally choke him; to establish controversy,
Lyons must allege that he would have another police encounter and that all officers
always choke citizens, or that City ordered officers to act in such manner); Ashcroft v.
Mattis, 431 U.S. 171, 171-73 (1977) (per curiam) (concluding father seeking damages
and declaratory judgment that statute authorizing police to use deadly force was
unconstitutional lacked standing; although son had been killed while attempting to
escape arrest and father had another son who might be “in danger of being killed,”
speculation is insufficient to establish present controversy); O’Shea v. Littleton, 414
U.S. 488, 493-96 (1974) (stating that, although some class members claimed to have
suffered from unconstitutional practices, past exposure to illegal


                                          -4-
conduct does not show present case or controversy regarding injunctive relief if
unaccompanied by present adverse effects).

       Accordingly, we vacate the District Court’s judgment holding the statutes
unconstitutional, vacate the order reaffirming the requirements of Wessel, and remand
the case with instructions to dismiss the facial constitutional challenge for want of
jurisdiction.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -5-